DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 12/30/2021 is acknowledged. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 9 has been cancelled in the restriction response.

Claim Objections
Claims 1-2, 4-5, and 8 are objected to because of the following informalities:  
Claims 1 and 8 recite “a control unit that…repeats executing [a] processing of forming a shaping layer…” While it is understandable that the control unit is to repeat executing a process step involving formation of a layer by discharging the liquid (by controlling the discharge unit and the main moving unit), the limitation should be modified to better reflect the specific operation performed by the control unit. For example, “a control unit that, while controlling the main moving unit to change the relative position…controls repeating a process of forming a shaping layer by controlling the discharge unit to discharge the liquid…” (or similar). 
Claim 2 recites “the control unit causes the relative position between the stage and the nozzle, from which the liquid is discharged, to be changed in the first direction by controlling the sub moving unit to change in the first direction by a first distance the relative position between the discharge unit and the stage when forming one layer of the shaping layers and when forming another layer of the shaping layers.” While the limitation is clear in view of the specification, further punctuation and/or reorganization of the terms is required to ensure readability. For example, “…by controlling the sub moving unit to change the relative position between the discharge unit and the stage in the first direction by a first distance when forming one layer of the shaping layers and when forming another layer of the shaping layers,” or similar.
Claim 4, line 8, recites “when forming one layer of shaping layers,” which should recite “when forming one layer of the shaping layers.”
Claim 5 introduces “a powder” in line 3. The claim then recites “the powders” in lines 5-6, which should read “the powder.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 8, “a main moving unit that changes a relative position between the discharge unit and the stage in a second direction…” The specification provides corresponding structure consisting of an actuator [0027].
In claims 1 and 8, “a control unit, that while controlling the discharge unit and the main moving unit…repeats executing [a] processing…” The specification provides corresponding structure including a computer with one or more processors, a main storage device, and an input/output interface; or alternately a plurality of circuits [0025].
In claim 2, “a sub moving unit that changes the relative position between the discharge unit and the stage in the first direction…” and in claim 8, “a sub moving unit that moves the discharge unit in the first direction…” The specification provides corresponding structure consisting of an actuator [0037].
In claim 5, “a powder layer forming unit that supplies a powder onto the stage to form a powder layer…” The specification provides corresponding structure including a hopper and a roller or squeegee [0031].
In claim 6, “a curing energy supply unit that supplies curing energy…” The specification provides corresponding structure including a heater or an ultraviolet lamp [0033].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Additionally, the examiner notes that claims 1-8 are directed toward an apparatus. The material worked upon (e.g., binding agent, powder) and the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (please see MPEP 2112.01(I) and 2114-2115 for further details). These limitations are being considered during examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “discharging the liquid from the nozzle,” and, “the nozzle, from which the liquid is discharged…” The claims have previously introduced “a plurality of nozzles” and required the discharge unit “discharges a liquid from the nozzles” (plural). It is therefore unclear if “the nozzle” refers to all of the nozzles or a single nozzle, and if a single nozzle, which one. A reference to “a nozzle” of the plurality of nozzles, at least one nozzle, one of the nozzles, or similar, would be more appropriate.
Claims 2-4 also recite “the nozzle from which the liquid is discharged”. As described above, the claims have previously introduced “a plurality of nozzles” and required the discharge unit “discharges a liquid from the nozzles”. It is therefore unclear if “the nozzle” refers to all of the nozzles or a single nozzle, and if a single nozzle, which one. Therefore, the scope of the claim is indefinite.
Claims 3 and 8 recite, in the last two lines, “the nozzle that is arranged in a direction opposite to a moving direction of the discharge unit…” There is insufficient antecedent basis for this limitation in the claims. The claims have not previously defined “a nozzle that is arranged in a direction opposite to a moving direction of the discharged unit…” and the claims have previously introduced a plurality of nozzles.
In the above recitation of claims 3 and 8, the claims require changing discharge nozzles to one “that is arranged in a direction opposite to a moving direction of the discharge unit,” however, the claims have set forth the possibility that the discharge unit moves in two intersecting directions. The relative position between the discharge unit and the stage is changed along the second direction, which can be caused by moving either the discharge unit or the stage, and the relative position between the stage and the discharge unit (nozzles) is changed in the first direction by moving the discharge unit. In the case that the relative position in both first and second directions is changed by moving the discharge unit, it is unclear which direction is referred to by “a moving direction of the discharge unit.”
Claim 5 recites “the nozzle” in line 9. The claims have previously introduced “a plurality of nozzles” and required the discharge unit “discharges a liquid from the nozzles”. It is therefore unclear if “the nozzle” refers to all of the nozzles or a single nozzle, and if a single nozzle, which one.
Claim 5 recites, in the last line, “so as to form the shaping layer.” Claim 1 introduced multiple shaping layers (repeating forming a shaping layer, the shaping layers, one layer of the shaping layers, another layer of the shaping layers). It is therefore unclear which shaping layer is referred to by the cited limitation of claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schalk et al., WO 2018017136 A1 (“Schalk”).

Regarding Schalk, see Figs. 1 and 2 below:

    PNG
    media_image1.png
    404
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    513
    media_image2.png
    Greyscale

Regarding claim 1, Schalk discloses a three-dimensional shaping device (3D printing system 100, Fig. 1), comprising: 
A discharge unit in which a plurality of nozzles are arranged along a first direction and which discharges a liquid from the nozzles (liquid agent dispenser, or print bar, 114 comprising an array of liquid ejection nozzles, [0024]) toward a stage (build platform 102);
A main moving unit that changes a relative position between the discharge unit and the stage in a second direction intersecting the first direction (conveyor 140, [0025]); and
A control unit (controller 128 including processor, memory, and communication electronics, [0030]-[0033]). 
The claim further specifies, that the control unit “while controlling the discharge unit and the main moving unit to change the relative position between the discharge unit and the stage along the second direction, repeats executing a processing of forming a shaping layer by discharging the liquid from the nozzle, to shape a laminated body in which the shaping layers are laminated, wherein the control unit causes a relative position between the stage and the nozzle, from which the liquid is discharged, to be changed in the first direction when forming one layer of the shaping layers and when forming another layer of the shaping layers. 
As to the claimed operations of the control unit, Schalk discloses in paragraph [0034] the processor controls the 3D printing system to perform multiple passes of the print bar 114 over the build platform in different indexed positions; the system controls the conveyor to scan the print bar back and forth across platform to apply liquid agent (corresponding to second direction), and a motorized print bar indexing arm 142 indexes the print bar in directions substantially orthogonal to the scanning direction of the print bar (corresponding to first direction). Fig. 5(b) describes changing the relative position in the first direction when forming one layer of the shaping layers and when forming another layer of the shaping layers ([0044]). See also the method steps of Figs. 7-8, which are described as implemented by the controller components in [0051].

Regarding claim 2, Schalk discloses the three-dimensional shaping device according to claim 1, further comprising: 
A sub moving unit that changes the relative position between the discharge unit and the stage in the first direction (motorized print bar indexing arm 142), wherein
The control unit causes the relative position between the stage and the nozzle, from which the liquid is discharged, to be changed in the first direction by controlling the sub moving unit to change in the first direction by a first distance the relative position between the discharge unit and the stage when forming one layer of the shaping layers and when forming another layer of the shaping layers (indexing [0034], [0037], Fig. 5b).

Regarding claim 5, Schalk discloses the three-dimensional shaping device according to claim 1, further comprising: 
A powder layer forming unit (spreader 112 and supply of powdered build material 110, [0023]) that supplies a powder onto the stage to form a powder layer, wherein the discharge unit discharges the liquid containing a binding agent that binds the powder (fusing agent [0024]), and 
The control unit, by controlling the powder layer forming unit, the discharge unit and the main moving unit in the processing, forms the powder layer above the stage, and discharges the liquid containing the binding agent from the nozzle onto the powder layer while changing the relative position between the discharge unit and the stage along the second direction, so as to form the shaping layer ([0030]).

Regarding claim 6, Schalk discloses the three-dimensional shaping device according to claim 5, further comprising: 
A curing energy supply unit (fusing energy source 126 such as a curing lamp emitting UV light, [0029]) that supplies curing energy, which is for curing the binding agent, to the binding agent, wherein
The powder layer forming unit includes a roller that planarizes the powder layer (roller [0023]).

Regarding claim 7, Schalk discloses the three-dimensional shaping device according to claim 5, wherein the powder contains at least one of a metal powder and a ceramic powder (powdered materials can include metals, ceramics [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalk as applied to claim 1 above, and further in view of Mitsuzawa, US 8777395 B2.

Regarding claim 4, Schalk discloses the three-dimensional shaping device according to claim 1, wherein 
The discharge unit includes a first head unit and a second head unit in which the plurality of nozzles are arranged, and the first head unit and the second head unit are arranged along the first direction, with a portion of the first head unit and a portion of the second head unit overlapping with each other in the second direction (Figs. 1-2).
Schalk is silent regarding by discharging the liquid from the nozzles of the first head unit in an overlapping region where the portion of the first head unit and the portion of the second head unit overlap with each in the second direction when forming one layer of the shaping layers and by discharging the liquid from the nozzles of the second head in the overlapping region when forming another layer of the shaping layers, the control unit causes the relative position between the stage and the nozzle, from which the liquid is discharged, to be changed in the first direction when forming one layer of the shaping layers and when forming another layer of the shaping layers.
In the same field of endeavor of printers with selective liquid ejection, which can be applied to a three-dimensional molding machine (Col. 14, lines 59-67), Mitsuzawa teaches an embodiment in Fig. 5 that corresponds to the claimed relative positioning and discharge pattern of the overlapping head portions but using one head moved between two positions (see below).

    PNG
    media_image3.png
    448
    485
    media_image3.png
    Greyscale

It can be seen that the configuration of Mitsuzawa results in more closely arranged raster lines due to the relative positioning and ejection pattern of the print head between pass 1 and pass 2. 
It would have been obvious to one of ordinary skill in the art to modify the operation of the overlapping nozzle portions of Schalk to specify discharging from one of the head units in the overlapping region when forming one layer and discharging from the other head unit in the overlapping region when forming another layer in order to cause the relative position between the stage and the discharge nozzle to be changed in the first direction, as illustrated by Mitsuzawa, between layers. Switching the use of the ejection nozzles as claimed would predictably result in a comprehensive distribution of the liquid over the powder surface between layers, using the structure already present in the apparatus of Schalk, as shown by Mitsuzawa.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalk et al., WO 2018017136 A1 (“Schalk”).

Regarding claim 3, Schalk discloses the three-dimensional shaping device according to claim 2, wherein the sub moving unit changes the relative position between the discharge unit and the stage in the first direction by moving the discharge unit ([0034]).
Schalk further shows the control unit controls the sub moving unit to move the discharge unit in the first direction by the first distance, and changes, among the plurality of nozzles, the nozzle from which the liquid is discharged to a nozzle that is arranged in a direction opposite to a moving direction of the discharge unit at a second distance corresponding to the first distance ([0034], Fig. 4a). The nozzle changing is not depicted in the same embodiment showing indexing in multiple layers.
Schalk provides in paragraph [0034] that the print bar is indexed substantially orthogonal to the scanning direction, and the instructions can also control print data to adjust the distribution of liquid agent among individual nozzles. The print data can be shifted accordingly to correspond with the direction of indexing. For example, indexing the print bar in a +Y direction may result in print data being shifted to nozzles that in the -Y direction of the print bar. Fig. 4a shows a specific process depicting this indexing and corresponding switching of discharge nozzles. Schalk teaches that this method can resolve print defects resulting from defective nozzles ([0038]).
It would have been obvious to one of ordinary skill in the art that Schalk teaches changing, among the plurality of nozzles, the nozzle from which the liquid is discharged to the nozzle that is arranged in a direction opposite to a moving direction of the discharge unit at a second distance corresponding to the first distance. Incorporating this functionality would have been obvious in view of Schalk in order to make use of different nozzles during different passes, for example to mitigate the effect of a defective nozzle, and to continue forming a prescribed printing pattern after movement of the discharge unit in the first direction.

Regarding claim 8, Schalk teaches a three-dimensional shaping device (3D printing system 100, Fig. 1), comprising: 
A discharge unit (liquid agent dispenser, or print bar, 114 comprising an array of liquid ejection nozzles, [0024]) in which a plurality of nozzles are arranged along a first direction and which discharges a liquid from the nozzles toward a stage (build platform 102);
A main moving unit that changes a relative position between the discharge unit and the stage in a second direction intersecting the first direction (conveyor 140, [0025]);
A sub moving unit that moves the discharge unit in the first direction (motorized print bar indexing arm 142); and
A control unit (controller 128 including processor, memory, and communication electronics, [0030]-[0033]). The claim further specifies that the control unit “while controlling the discharge unit and the main moving unit to change the relative position between the discharge unit and the stage along the second direction, repeats executing processing of forming a shaping layer by discharging the liquid from the nozzle, to shape a laminated body in which the shaping layers are laminated, wherein the control unit when forming one layer of the shaping layers and when forming another layer of the shaping layers, controls the sub moving unit to move the discharge unit in the first direction by a distance equal to a multiple of an interval between adjacent nozzles, and changes, among the plurality of nozzles, the nozzle from which the liquid is discharged to the nozzle that is arranged in a direction opposite to a moving direction of the discharge unit and at the distance.”
As to the claimed operations of “controlling the discharge unit and the main moving unit to change the relative position between the discharge unit and the stage along the second direction,” and “(repeating)…to shape a laminated body,” Schalk teaches in paragraph [0034] the processor controls the 3D printing system to perform multiple passes of the print bar 114 over the build platform in different indexed positions; the system controls the conveyor to scan the print bar back and forth across platform to apply liquid agent (corresponding to second direction), and a motorized print bar indexing arm 142 indexes the print bar in directions substantially orthogonal to the scanning direction of the print bar (corresponding to first direction).
As to the claimed operations of “(controls) the sub moving unit to move the discharge unit in the first direction by a distance equal to a multiple of an interval between adjacent nozzles, and changes, among the plurality of nozzles, the nozzle from which the liquid is discharged to the nozzle that is arranged in a direction opposite to a moving direction of the discharge unit,” Schalk teaches controlling the motorized print bar indexing arm to move the print bar in the first direction by a distance equal to a multiple of an interval between adjacent nozzles (index offset amount or distance on the order of one half the length to one full length of a printhead die 117, [0037]). Schalk provides in paragraph [0034] that the print bar is indexed substantially orthogonal to the scanning direction, and the instructions can also control print data to adjust the distribution of liquid agent among individual nozzles. The print data can be shifted accordingly to correspond with the direction of indexing. For example, indexing the print bar in a +Y direction may result in print data being shifted to nozzles that in the -Y direction of the print bar.
Schalk discloses changing, among the plurality of nozzles, the nozzle from which the liquid is discharged to a nozzle(s) that is arranged in a direction opposite to a moving direction of the discharge unit and corresponding to the distance the discharge unit is moved, as set forth above, however Schalk does not explicitly state changing at the same distance. (The distance corresponding to a distance the discharge unit was moved in the first direction.)
However, in view of Schalk, shifting the discharge nozzle according to the same distance the print bar is indexed would be an obvious configuration in order to predictably fill in gaps or defects from a prior pass and/or to discharge in the same pattern in a subsequent pass. For example, if the discharge unit is shifted by 2 units in the first direction, it would be obvious that the discharge nozzles are shifted in the opposite direction by 2 units in order to continue discharging according to the same pattern during the next pass. If the nozzles were not shifted accordingly with the indexing of the discharge unit, the entire printed pattern would be offset by the movement of the print bar. 
It would have been obvious to one of ordinary skill in the art to specify that the control unit of Schalk changes, among the plurality of the nozzles, the nozzle from which the liquid is discharged to a nozzle that is arranged in a direction opposite to a moving direction of the discharge unit and at the distance the discharge unit is moved in order to continue forming the prescribed printing pattern after movement of the discharge unit in the first direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references describe relevant methods and devices involving ejecting material from printheads using a plurality of nozzles according to specific patterns: Ochi et al., US 20180361672 A1; Shi et al., US 20150079214 A1; Ishida et al., US 20170209929 A1; Takagi et al., US 20120147078 A1; Rubio et al., US 20180215104 A1; Okamoto et al., US 20170136693 A1; Nunokawa et al., US 20040051747 A1; Mantell et al., US 20070070108 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                 

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754